ACCEPTED
                                                                                     03-15-00008-CV
                                                                                             7476585
                                                                          THIRD COURT OF APPEALS
                                                                                     AUSTIN, TEXAS
                                                                               10/21/2015 2:05:15 PM
                                                                                   JEFFREY D. KYLE
                                                                                              CLERK




                                                                     FILED IN
                       No. 03-15-00008-CV                     3rd COURT OF APPEALS
                                                                  AUSTIN, TEXAS
                                                             10/26/2015 11:20:15 AM
                IN THE COURT OF APPEALS                         JEFFREY D. KYLE
                 THIRD JUDICIAL DISTRICT                              Clerk




                      PAUL D. SIMMONS
                        APPELLANT

                                 V.

                    TERESAA. SIMMONS
                        APPELLEE



oN ÀPPEAL FIìOM ',l't{F' 1 19 r'rr JUDI(),,\L DIS'|RICT COURI OF
             .I'OM
                    GIì]ìI]N COUN'I'Y,1'LìXAS
                    cAUSLì NO. It-1 3-0232-ir


                    BRIEF OF APPELLEE


                             Gar:re   tt ClarlIìobctt ll. l,uther
sllN   12704000
Law Officcs of lìol¡crt      11,   Luthcr, P.C.
1800 Iùo (ltandc
Àustin, -I'exas 78701
(512)477 -2323
I'ax (512)478-1824
r:bluther@lutl'rlaw. con-r

Attorneys on Appeal
For Appellee
                                    No. 03-15-00008-CV

                           IN TI-IE COURT OF APPEALS
                            THIRD JUDICIAL DISTRICT



                                   PI\UL D. SIMMONS
                                      APPELI.ANT

                                              V.

                                 TERESAA. SIMMONS
                                     APPELLEE



       ON APPEAI, IIIIOM TFIL- 1 1 9'II I J UDICIA]- DIS'TRIC']'          CO   UIL| OII
                      ,fOM G IìI]I]N COUN'I'Y,'[ìXAS
                                cÂusE NO.       1l-1   3-0232-[i


                                 BRIEF OFAPPELLEE


I'O'11'I-Ì l IONOI{,,\BI.,Ij COU1ì I' OF               Al .c'
                                             ^PPIr
      -Appclle c 'le rcsa .4. Simmons respectfully fìle s this Ilrie f.
                          IDENTITY OF PARTIES AND COUNSEL

         Pursuant        to    lì.ule 38,1(a)     of the 'I'EXAS IìULES OF,APPII,LL,À'IB
ì)RO()ÌDUlìlì, thc followìng infonnation                    is supplied to this Ilonorable Court.

Parties:

'l'rial Petìtioner     ar-rd   Appellee                                          ......,...'I'crcsa À. Sìmmons

'l'dal lìcspondcnt and          Appellant........                      ....,.....,,.........Paul   I).   Simmons

Counsel:

Appellce Counsel for
'I'etesa A. Sirnrnons......... Iìobcrt B. I-utl'rer
                               I,AW OFIìICES OII IIOBIìlLI1]. I,[JT]-ìÌìII. i].C.
                               1800 llio (ìranclc
                               Austin,'I'exas 78701

                                               (ì arrctt Clarl'I'dal   Court......   .. ..   ..   ...   .'I-lie Honorable Ben Woodward
                                           1 19'r'Judicial I)istrict Court
                                          'I'on-r Green Couuty, I'exas
           OBJECTION TO REQUEST FOR ORÁLARGUMENT

       Appcllec belìeves the request for oral ârgument should bc dcnied, because the
facts and lcgal argumer-rts are adecluatcly presentcd ìn thc bdefs and rccord, ¿nd the
dccisional proccss would not be significant\' aidcd by oral argumcnt.
                              DESIGNATION OF REFERENCES

                                         Record    Re   ferences

          The Cled                                        INDEX OF AUTHORITIES

                                                                                                                Page




                                                                                                               ....5, 13

CoruþnterAssocs.,         Int'lu.A/tai, Inc.,91BS.\7.2c1 453,456(Tcx. 1996)...................8

l)tratt   u. Garcia,224 S         W.3d 309,31,3 ('liex.App.,ì11 Paso 2005, no per,).,..........,.......4

 Coode u. .lhoakfe       |t,943 S.\ø.2d     441   ,446   (I'ex.1997)                    .....,..................,..,6

ITaas u. George,71 S.\7.3d       904,912
(l-ex. App,       -   fcxarkana 2002,no pet)..           ,. .   .,......           .......,...,.....................,9

LIal   u. Shell   Oil Co.,986 S \7.2d 772,777
(1'cx. App.       - Corpus Christi 1999, pet. denied)..,..                           ...............,..,..,..........8

I'lECl Expl.          Co. u. Nee/,982 S.W.2cl BB1, 886 (I"cx.          1998).,...                     .,.., . .....8

In re T.J.L.,97 S.!7.3d 251 ,265
(I'cx.r\pp.-I{ouston [14th Dist I 2002, ûo                pcr.)                                           ............4

In the Alariaga of Reinauer,946 S.Sø.2d 853, B(r0
(I'ex. App. *Arrlarillo 1.997,1':tet. cleniccl)                                                 ....................6

I{PMG     Peat    Mawii;k    u.   I-Iarrison Coanfl IJoas. t*ur. Corp.,
988 S.\X/.2d      746,749('1ex.1999)...............                                           .......................7

Lid.e u. Ude,116 S.W.3d 141 ,1,51             (I'ex.Âpp.-Bl Pasr¡ 2003, no pcr.),.,.........................5

I-nuu. ['1etn1,221 S.\X/.3c1 609,61,4             (I'ex.2007),...,..                 ...............,,.,.,............6

Oliur u. Rogut',976 S,W.2d 792, 802
(llcx. App - Flouston [1" Disll 1998, pct.                  dcnied).........,,.                    ....,....,...,.....8
Statutes                                                                              Page

\   9 003(b),   fex. Iramì1y Code (Vernon's 2015)............,         ..................3


S 9.01   1,'I'ex. Family Code (y'ernon's    201 5).......,....,,.,..   ...... ........ ..9
                   STATEMBNT OF THE CASE

Appellce accepts -{ppellant's Staternent of thc Case.
                          REPLY TO ISSUE PRESENTED
                           -I'he
Reply to Issue No.   1:         trìal court properly exercìsed its discrction by enforcing
                           an award of letitement funds to 'l'ercsa and denying Paul's
                           statutc oI lim.itations defense bcc¿use 'I'eresa brought the
                           cnforce mcnt act.ion wtthin two 1rs¿1s of hcr discovering his
                           breach of fi cluciary rcsponsibility.
                                         No. 03-15-00008-CV

                               IN THE COURT OF APPEALS
                                THIRD JUDICIAI DISTRICT



                                        PAUL D. SIMMONS
                                              APPELLANT

                                                       V.

                                       TERESAA. SIMMONS
                                           APPELLBE



           ON APPEA]- I]IìOM'J]I II- 1 1 91T I JUDICIAI, DIS'IIìIC'| COUITI' OF
                          TOM GIìEEN COUNT'Y, ]]IXAS
                              C^USI:ì NO. B-13-0232-Ir


                                      BRIEF OF APPELLEE


'l'OTHE I-IONOIL\BLL, COUIìT OF APPLrÂI.S:

                         1'ìl,lìfis^ À. SIMMONS (hcreaftcr dcsignatcd ";\ppellec"                        or:
           ^PPELLII,E
"'Icresa") respectfully sul¡mrts this     I'rer   Appellec's     Iìjcf   and would ash this court to affìrm

tl-re   fìnal orclcr cntrtled 'Judgrnent" sigîed oû September 15,201,4,, b)'the Honolal¡le Bcn

Woodward, ptesidìng        jr-rdge   of the   119'r' Juclicial   I)istrict Court of ',[-om Green County,

'I'cxas.
                                        STATEMENT OF FACTS
             'l-cresa would add the           followng to Paul's Staten'rcnt of Facts þ\R:6]:
-Ieresa
          Âled a Iretitìon for' Iinforcement of Order, ("Petiuon for llnforccmcr-rt"), seeking

to enfotce the Divorce Dccrec, on Âpril 3,201.4. (Clì 1:35-37; Irl#10)(;\R:Appcndix 2).

Teres¿ âsserted       in   1'ret   enforcernent pleading that she became âware of tl-re retirement

paymelrt in I¡te 201.2 oteatly 2013. (C1ì1:36). Paul asserted various affìrmatìvc defenses

to 'l'eresa's cnfotcerrrent action, including but lrot limited to, the statute of [nritations.

(Clt 1 :25-26;IrF#9) (ÂÌì:r\ppendix             2),

          -I-etesa
                     met Paul to talk to       I'rin-r   one tirnc aftet their clivorcc. (l\1124:20-24). ,,\t

that meeting she mentionecl something to hrm w}rìle at an evening dinnct, and he handccl

her a (lonoco knife saying "Hete, you've -- you'vc                     -   you've eamecl part of   this." (l{lì

25:10-12) 'fcrcsa tenindccl             hil¡   about hcr pctccntage ¿ward of letiremelrtì, aûd he         sâicl


"I   hnow, I know,      I lretiremellt distribuuon to lPauÌJ w¿s after r\r-rgust 2012." (Cl\ 53; CJ,#z). Paul clid nor

dispute uot was there any evidencc adduccd tl-rat disputed 'I'etcsa's testimoÍìy.

                                    SUMMARY OF ARGUMENT

          Teresa btought hcr cuforcer¡er1t âction agairst Paul within two years the date her

clairn accrued against Paul, tl'rc d¿tc sl're teccived noticc tlìat hc had cashcd in I'ris Conoco

retitetnent, failed to give l-rer a share of tl're tetiLement, and brcachcd I'ris fiduciary duty.

           'I'crcsa asserted in her cnforcemelrt pctìuor-r shc did not fincl out Paul hacl cashcd


tn his tetiretnent until Âugust 2012, t.c., tl-rat she discovcre d           he   r injury in August of

2012.      'I'I-Le   trial court, l¡ased on undispute d facts, found that 'fcrcsa first found out

Paul h¿d receivcd a tetitemellt distribution         ir-r   August of 2012. 'I'l're trial court futther

made the lcgal conclusion thât tl-ìc cârlicst the Plaintiff ['lietcsa] leatnccl about the

rctìrcment distr:íbution to l)cfcnc{ant [Par-rll was altcl Âugust 20 [2.

               'Il-re trìal court ímpliedly founcl that cashing out rhe redrement fund was

inhcrent\' undiscoverablc, and t,hat 'l'cresa had exercised tcasonal¡lc cliligcncc. As

sucl-r,   thc trial cour:t propcdy cotrcludccl drat the discovery rule tolled tl-rc appìicable

two-1rs¿¡ statute        of Lir¡itations found ûr 'I'cx. Iìarn. Coclc $ 9.003(b). 'lhe trìal     cour:t

proPedy enfotcecl the lrtovisicxr of the divorcc decrce ìn tegatds to thc division of

Paul's rctitetrent bel1cfìts.
                                                       ARGUMENT

 REPLY TO ISSUE PRESENTED:

              The tial court properly exercised its discretion by enforcing an award of
              retirement funds to Teresa and denying Paul's statute of limitations defense
              because Teresa brought the enforcement action within two years of her
              discovering his breach of fiduciary responsibility.

                                                    Standatd of Revíew

              A trial coutt's ruling      or-r â   post-divoÍce motion fot enforcement of     a   divorcc dectee

is tcviewed under an aì¡use-o f-discretion stanclatd. See Iø re T.J.I-.,97 S.\(/.3d 257,265

(fex.;\pp.-Flouston             [14t1'r   Dist.] 2002, no pet.) (abusc of díscrcrion statrdard applicd in

lcviewing ordct ctrfotciug payment of chilcl's l-realthcate expcnse                s ancl   unínsured me dical

cxper-rse      s).   In   cleter:mining wl'rethel thc ttial court abused its discretiolr, thcrc al:c two

clucstiol'ìs: (1) did the         tlial coutt have suffìcrcnt tnformadon upon which to exercisc its

disctetion; ancl (2) díd thc trial couÍt eÍr irr its application of disclction? Duran                  u. Garcia,


2245.W.3d309,31.3 (Tex.App.-Iil Paso 2005, no pet.).

             llìth   respcct to thc fìrst clucslion, the tr:¿ditron¿l suffìcicncy stanclarcls apply. .lotelo

u. Conqahs, 170            S,W.3d 783,787 (l'ex.Âpp.-lìl Paso 2005, 1ro           pet.). An       appellant may

cl'rallcnge thc trìal court's ûndings               offact fot lcgal and factual suffìcicncy ofthc evidence.

Sofe/0, 170 S.W,3d at 787.            -A.   legal sufficìcncy ouly evidence offcted to pÍove              â    vital fact; (3) the cvidcnce offerecl to prove a vital fact

ís no   mote than   a   scintilla; or (4)   tl-re evidence establishcs                conclusìvely the opposítc of thc

vital fact, Cìb,0f Keileril. ll/ils0n,1.68 S.\7.3d 802,810 (T'cx.2005), Wrcn concluctin¡¡a legal

sufficierrcy revicw, evidcncc is r,rcwed ir-r the ligl-rt most favorable                             to thc judgmcnt,

creditìng favorable evidencc if a teasonable fact fìndcr coulcl, and distegarcìing colrtraÐ/

evidence unless a rcason¿blc lact fìndcr could not. id. at 822.'I'l-¡e fìnal tcst for legal

sufficieucy must alwa¡rs bc whcther the evidcncc at tÍiâl would cnablc le¿rson¿ble and fair-

n'úrrdcd peoplc to lcach the verclict uude                  t   teview. id.

         ln a factual suffìciency review,            al1   of the er,'rdence is considcrcd, both         tl-re   evidencc

whicl-r ter-rds to provc thc cxistcnce              of     a vital fact, as well as eviclcncc whrcl'r tcnds                 tâÍbitrâly ot ullreasonable.          See    Lul      u. IJenry,221 S.\7.3d            609,614 ('I'cx.2007);   Goode   u.



Shonkfeh,943 S.\ø.2d 441,446 (I'cx.1997).                           l\n   abuse   of clisctetiorr is shown if thc trial

couÍt drew an iucottect conclusion of law                       b1'   misappllnng the law to the fâcts or: if thc

conttolling firrdings of fact do           11ot    supllol:t    a   correct lcÉìal theory sufûcicnt to support tl'ìe

judgmcnt. lote/.o, 170 S.W,3c1 at 788.

              The Discover|, Rule Avoids Limitations as a Bat to Tercsa's Claim

          Âl¡sent a l¡asis to defer the lunning of the clock for purposes ptovides that lirnitations Lun ftorn the date thc plaintiff discovers or should havc

discoveled, in the exctcisc                of   rcasonable care and diligence, the Íìature      of   tl're injury.

lYilli¡   a.   Mauerick, 760 S.W.2d 642,644 (I'cx. 19BB).

          \Xhcthcr thc discovery rulc ap¡rlics in the fitst instancc depelrds ilr part upon

whether thc injury is inherently undiscoveral¡le; meaning, depcndìng                      or tlle injury, thc

iujury is unlikely to be discovcrcd witl'rin tl're legislative\' prescribed limited per;iod cvcn

when tlre claimant has exetctscd cluc cliligence. I{/agner                  ù   Brown,   Lld.   u. LIonyood, 58


S.W3d 732                        (I'ex. 2001). \X4rcn it applics, thc discovery tule defers accrual of
                   ^t734-35
â cause        of action until   tl-rc   plainuff knew ol, cxer:cìsìng tcâso1râble diligencc, shoulcl havc

knowtr of tlrc wtcxrgfully causcd injury." I(PMG                Peat Ì¡Laruick u.I:l arri¡on Connþ I7ont. .Fin.


Cor.p.,9B8 S.W.2d 746, 749(l'ex. 1999). Nor.rethelcss, tl.rc cliscovery rule is a Limíted

cxcelltìon to the statutc of linritaúons and applies oûl)¡ "v/hcn the n¿turc of tl're plaintiffs

injury is l¡oth inhetently undiscovctable alrd objectively vcrifìablc." ILonyood,5B S.W.3d


^t734.
          After decicling whet}rer thc dìscovery rulcs applìes, the ncxt issuc for the coutt to

decicle becomcs "When did 'Ì'eresa learn that Paul had                    not rernittecl retiternent funds

orvecl    to lrer?"     .1¿¿   Cl:i/d.ç,974 S.W.2d at      37. Aftcr applicâtion of the discovety rule,

resolving whcn'I'ercsa had actual oÍ constructive knowlcdge of Paul's failur:c to rernit the

tetitemcnt funds to her sl-rould rcsolve thc issuc whcthct the trial couît pÍopcdy refused

to time bar 'l'etesa's claim.
  Pau|'s Dectsion to .Not Pay Teresa, a Breaclt of Fiduciary Duty,                                   fs "fnherently
                                                  Undiscoverable"

          i\n injury is "inl-rcrcndy undrscoverable" if it               is, by natulc, unhhcly to be

discovctcd wrthin the ptesctibcd lirnit¿tions pctiod despite thc plaintiffs diligence                              .




She// Oi/ Co. u.       Ror,356 S.W.3d 924,930 (l"ex. 2001);                    IY/agner a. Bron,n,   Ltd.,   u. Honuood,


58 S.W.3d 732,734-35                  (Iex. 2001); ContpaterAtncl, Int'/             u.   Alrd| Iilî.,918 S.W.2d    453,

456 (Tcx. 1996). \X/hcthet an injury is inl-rerently undiscoveral¡le is dctermincd

categorically      -   that is, by exarnining whether the palticular rypc of rnjury clairnccl ìs

gcnetal dìscovcrablc through the cxctcise of reasonablc diligcncc, IJECI Expl. Co.                                     u.



Nee/, 982 S.W.2d 881, 886                (l'cx. 1998). 'l'he plaintiff must demonstrate only rhat it

wa,q   diffìcult to discover the ìnjnty, the plaintìff dc)cs not neecl to l)rovc that it was

impossiblc.        See   S.I/.   u.   R. l/.,933 S.W.2cl 1 (fcx. 1996),

         An injuty is "objecuvcly vetifiable" if the rnjury's cxisrcnce and thc defendant's

wrongful act cânûot be disputed and                 tl-re facts   on which hability is assertcd are

dcnronstr¿ted by ditect physical cvidcnce. IJal                    u. She /l   Oi/ Co.,986 S.\ø.2d 172,771

('I'ex. App.   -   Cotpus Chdsu 1999, pet. denìecì). 'I-his might best be demor.rstrared by

example. An injury resulting from a brcach of conttact is objectìvely vcr:ifìable by

k;olring at the clefcndant's contract wìth              a   thírd pany.        Sae   Oliuer u. Rogers,976 S.W.2d

'792,802 (I'cx. ,,\pp.       * Iloustor.r [1" Dist,] 1998, pet. dcnrcd),                   \(/hcteas, sexual abuse

by a parcnt would not be objecuvcly vcriÂable because there is no scicntific colrsensus
or how to gaugc thc üue or falsity of recovered                     rnernc¡ries upotr which tl-re clairn

wonld be based.          -1¿¿   .r.V.,933 S.W.2d at     18.

             'I'hc first part oI tl're inquiry is whetl-rer 'fcresa's injury is inl-rerendy

urrdiscoveral¡le. 'l-etcsa did not teceìve paymcnt of rctircment funds                          sl're   was awarded,

aud she did not rcceive thetn because Paul teceived tl-rern fìrst and did 11ot pây thcn'ì to

I'rer,   but paicl bílls instc¿d. (1ìlì 1:52; lîÌì#3,4). \71'ren Paul teceived the rctircment

lunds awarded to 'I'eresa, a ficluciary obligatiol'ì in favor of 'I'eresa rvas creatcd,                         a


collsttuctlvc trust was pìaced on those fuuds for the bcnefit of 'l'eresa, and Paul owed

a ûduciary lcsponsibility to pay tl-re funds to'I'eresa. Sec. 9.011,'I'ex. lìarnily Cocle

(Veruon's 2015). Paul l¡rcachcd his fiduciary rcsponsibiLiry to'I'etesa by not paying

the tctitenent fi-urds he l'reld to 'I'eresa.

             'l'hankful\' 'l'cxas casclaw is clcar: that injurics atisurg fi:om a bl:each of                a


fiducialy duty are considercd inhetentll' undiscovcrable 5.V.,933 S.W.2d at                                B;


ConþnlerA.r.roc.r, 918 S,W.2d            tt   456; Tlaat    u. George,71      S.\)í.3d 904,912 (I'ex. App.          -
'I'exatkana 2002, no pet.). Gener:al\', a party who ìs ov¡ed a fìclucìar:y cluty ìs relieved


of tesponsibilit.y of clilìgent incluiry into the fiduciar:y's conduct                  as   long as thc

rclauonslrip exists.       ,1.   Z,   933 S.W.2cl at   8;   'fre ail u. Tre   ni/, 311 S.W.3cl 11,4, 123 (I'ex.

App.     -   Ileaumont 2010, no pct.). FIowcver, oûce ficluciary misconduct becomes

apparent, it cannot bc ignorecl, r:egalcllcss of the natutc of the rclatìon ship. ConpuÍer

zl¡socs.,91B S.W.2d at 45ó. 'I'hcrc can bc no othel conclusion but that 'l'ercs¿ has rnet
hct first butdcn of demonstrating tl'rat hcr injuty, suffering from           a breacl-r   of hduciar'y

dr-rty, is   thc qpe of lljury that is   "inhegrt\'    undiscA,         I lcarned, uhm, whcn rny daughtcr, gosh, uhfiì,              vzas   -   just happcncd
                                                                                 rncnúon             t l\           Ycs, and attorney's fccs ancl costs.

 (lì1ì 2: p. 21.,L 2 to        p.22,   1.9).


 a            Âud 1'6¡ fcel tl-rat you'rc elrdded to   â   portion of his retiremcnt?

          I absolutcly do.
^.
a     Á.nd you didn't know that he was gctring â rctiremenr bcncfit unúl your
daughter told you?

.{.     'I'hat's correct. I I havc scen hirn to talk to hirn onc time sincc wc wcre
                              -
divorced. I tl-rrr-rl            'fl're evidence from'I-ctesa Sitnmons        \À/âs   that she dìscoverecl Paul had not paicl

her tlre retrremcnt when she w¿s put            o11   lrotice by   1-rer claughte   r   t¡ 2012. 'I-eresa fìled a
pet.ition to enfotcc the divorcc dcctee on April 3, 2014. (Clì 2:52)(Iìf1 #10).

         'l'etesa also testìfied that shc had aslresponsibility by Paul untcasonablc. Iikewise, rotl'ìing in thc                  r:e   cold would rnakc

'l-cres¿'s teliance on Paul to delivel thc payrnent unreasonable, especially considcring


Paul undisputcd acce¡rtance of that responsibiLity. Mor:c important\', it ìs arguable

that Tcrcsa wâs not recluìred tc¡ ask of Paul about tl're retirer¡ent becausc he held her

funds in a constructive ttust, and hc owed a fidr.rciary responsibilìty to'fcresa to pay

her.

         It is'I'cresa's contention      tl'rat Paul r,rolated his fìduciary responsibiliry to'I'cresa

wheu hc teceived the retitement funcls and did not pay her.                     It is'Icrcs¿'s further

contefltiolr that her requcst to Paul honesdy rnadc ancl undisputcdly accepted by Paul

to   rnal fulfill   l-ris agr:eed-upon   rcsponsibility   tro   trânsfer the retiremcnt funcls to'l'eresa whcn

he tcceived thcm.

           Paul's argument to thìs Court: is that'I'etcsa could h¿ve had a                QDIIO            si¡yred, or

she coulcl havc contacrcd Conoco,            ol   she could I'rave callecl Ì)aul again ancl again on

some undetetmiued tcgr-rlat basis to dctetmrlre his retucmcnt status, whcthct he hacl

reclucsted a letìtcment alrroulrt ir-r some            fonn from Conoco, and whetl'rer hc had

actually reccived funds from Conoco.               It is 'I'ere sa's position that    wl-rìle any onc of a

nurnbet of possibilities exist to cxercisc dìligcnce, the fiduciary duty owcd to'l'eresa by

Paul, coupled with 'I'cresa's requcst of Paul to rake rcspor-rsibility for the retiremcnt

transfer, and Paul's unhiûdcred and voluntary acceptallce of that rcqucst to, suppoÍts

'I'etesa's position tl-r¿t is was Par-rl's cluq, to disck¡sc the         injuty. fiurdrcr, hcr rcliance on

Paul to malçc thc r:clircrncnt pâymcnt was rcasonal¡lc. Às sucl'r, to thc cxtent r:cc¡uircd

by any rneasure, -feresa cxctcisecì thc "leasonabìc dilìgcncc" l:ccluitcd of her towalds

discovety of an "inhcrently undiscovelable" rnjury sufficient to allow appJicatìor-r                            of
the discovery      r:u1e   to delay irnposrtìon of thc statute     c¡f   limitations in tl'rìs      case   .




                                  CONCLUSION AND PRA\'ER

           'Ihc ttial court propctly fcrund tl-rat'I'cr:cs¿ filcd hct clairn agaínst Paul witl'rin

two yeal's of the datc she hnew ot sl-rould havc l       WH    lllìE IrOÌìF,, Plì.li,MIS BS CO NSIDElììjl), Âpp ellcc'l-cres ¿ À.   Sirnmon   s


that this Court affinn thc ttìal cor-rrt's judgrnent, and deuy all telief r:eclucstcd by

Appellant,

                                            lìespcctfully subrnitted,

                                            Gartett Clarl                        CER'TIFICATE OF COMPLIANCE

        In accordance with lìule s 9.4(e) and (I) of the'IïXAS I{ULES OIr
,ÀPPll'l-LA'I"L, PÌìOCEDUlìlì, the undctsiglrccl attorney of record certìfìcs that tl're
Ilne f of Appellee contains 14-point typeface for: the body of thc bricf, 121oint
$pefacc fol fo